COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-15-00058-CR


Lawrence Edward Thompson                  §    From Criminal District Court No. 2

                                          §    of Tarrant County (0064877)

v.                                        §    October 29, 2015

                                          §    Per Curiam

The State of Texas                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the trial court’s order

denying DNA testing is reversed and this case is remanded to the trial court to

reconsider appellant’s motion for DNA testing seeking relief related to his

conviction in trial court cause number 74-03-00402A.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM